 AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                               JUDGMENT IN A CRIMINAL CASE
                                      V.                                     (For Offenses Committed On or After November 1, 1987)


                ERIC RAUL HERNANDEZ-MILLAN (2)                               Case Number: 19CR1223-KSC

                                                                             FEDERAL DEFENDERS
                                                                             Defendant's Attorney


REGISTRATION NO. 74223298
THE DEFENDANT:
 [gj pleaded guilty to count(s) 4 of the Superseding Information
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                             Count Number(s)
18:3                            ACCESSORY AFTER THE FACT (Misdemeanor)                                        4


 D The defendant has been found not guilty on count(s)
                                                       -------------------
 [gj Count(s) UNDERLYING INFORMATION &                    dismissed on the motion of the United States.
              SUPERSEDING INFORMATION COUNTS 1-3


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                            TIME SERVED
 [gj Assessment: $10 WAIVED
 igj Fine: WAIVED
 •

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          6/27/2019

                             FILED                                        Date of Imposition of Sentence


                             JUN 2 7 2019
                      CLEfi.K. U.S. DISTRICT COUHT
                                                   I                      -~,;S~WFORD
                   SOUTH!:flN DISTfl1CT OF CALIFORNIA
                   BY                          DEPUTY                     UNITED STATES MAGISTRATE JUDGE
